Citation Nr: 1547122	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-38 468	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for anxiety disorder with posttraumatic stress disorder (PTSD), for the following periods: November 16, 1994 to December 20, 1994; March 1, 1995 to July 13, 1998; July 14, 1998 to June 27, 2004; and August 1, 2004 to August 26, 2007.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), for the period prior to August 27, 2007.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to June 1990.

The matter of a rating in excess of 50 percent for anxiety disorder with PTSD (for the periods specified on the title page) is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from a March 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for anxiety disorder with PTSD at a 30 percent rating, effective July 14, 1998.  A March 2012 rating decision granted an earlier effective date and increased ratings for anxiety disorder with PTSD, as follows: 10 percent from November 16, 1994 to December 20, 1994; 10 percent from March 1, 1995 to July 13, 1998; 30 percent from July 14, 1998 to June 27, 2004; 30 percent from August 1, 2004 to August 26, 2007; and 50 percent from August 27, 2007.  In November 2013, the Board issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that granted increased ratings for anxiety disorder with PTSD, as follows: 50 percent (but no higher) from November 16, 1994 to December 20, 1994; 50 percent (but no higher) from March 1, 1995 to July 13, 1998; 50 percent (but no higher) from July 14, 1998 to June 27, 2004; 50 percent (but no higher) from August 1, 2004 to August 26, 2007; and 70 percent (but no higher) from August 27, 2007.  While the Veteran did not appeal to the Court the portion of the decision that denied a rating in excess of 70 percent from August 27, 2007 [and consequently that matter is no longer before the Board], he did appeal to the Court the portions of the decision that denied a rating in excess of 50 percent for the following periods: November 16, 1994 to December 20, 1994; March 1, 1995 to July 13, 1998; July 14, 1998 to June 27, 2004; and August 1, 2004 to August 26, 2007.  In November 2014, the Court issued an order that vacated the November 2013 Board decision with respect to the denial of a rating in excess of 50 percent for the above-noted periods, and remanded the matter on appeal for readjudication consistent with the instructions outlined in a November 2014 Joint Motion for Remand (Joint Motion) by the parties.

[The Board notes that a temporary total (100 percent) rating is in effect for anxiety disorder with PTSD (for hospitalization, under 38 C.F.R. § 4.29) for the periods from December 21, 1994 to February 28, 1995 and from June 28, 2004 to July 31, 2004.  As the maximum rating has already been awarded for those periods, the matter of an increased rating for those periods is moot and will not be addressed herein.]

The matter of a TDIU rating (for the period prior to August 27, 2007) is before the Board on appeal from a January 2008 rating decision of the Cleveland RO that denied a TDIU rating.  In November 2013, the Board issued a decision [by a VLJ other than the undersigned] that: (1) granted a TDIU rating from August 27, 2007; and (2) remanded the issue of a TDIU rating prior to August 27, 2007 for additional development.  The Veteran did not appeal to the Court the portion of the decision that granted a TDIU rating from August 27, 2007, and consequently that matter is no longer before the Board.

The case has now been assigned to the undersigned VLJ.


FINDINGS OF FACT

1.  Throughout the periods from November 16, 1994 to December 20, 1994, from March 1, 1995 to July 13, 1998, from July 14, 1998 to June 27, 2004, and from August 1, 2004 to August 26, 2007, the Veteran's anxiety disorder with PTSD was shown to have caused occupational and social impairment with deficiencies in most areas; however, total social impairment was not shown during any period of time under consideration.

2.  Prior to August 27, 2007, it is reasonably shown that the Veteran's service-connected disabilities, and in particular anxiety disorder with PTSD (now rated 70 percent for all periods prior to August 27, 2007 that are not already covered by temporary total evaluations under 38 C.F.R. § 4.29), precluded him from securing or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A rating of 70 percent (but no higher) for anxiety disorder with PTSD is warranted for the following periods: November 16, 1994 to December 20, 1994; March 1, 1995 to July 13, 1998; July 14, 1998 to June 27, 2004; and August 1, 2004 to August 26, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9400-9411 (2015).

2.  The schedular requirements for a TDIU rating are now met, and a TDIU rating is warranted for the period prior to August 27, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claims for an increased rating for anxiety disorder with PTSD and for a TDIU rating.

Regarding a TDIU rating, as the benefit sought is being granted in full, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Regarding the rating for anxiety disorder with PTSD, as the March 2007 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In August 2010, March 2012, and November 2012, a supplemental SOC (SSOC) readjudicated the matter after the Veteran and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records (to include records from the Social Security Administration (SSA)) have been secured.  The RO arranged for VA psychiatric examinations in March 1995, May 1997, October 1998, April 2001, April 2005, and November 2011.  The Board finds that the reports of these examinations note sufficient clinical findings and informed discussion of the history and features (and related functional impairment) of the psychiatric disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the rating for anxiety disorder with PTSD (for the applicable periods) and entitlement to a TDIU rating (prior to August 27, 2007), and that no further development of the evidentiary record in those matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

The Veteran and his attorney have contended that they are seeking either a 100 percent schedular rating for the Veteran's anxiety disorder with PTSD for the above-noted periods (November 16, 1994 to December 20, 1994; March 1, 1995 to July 13, 1998; July 14, 1998 to June 27, 2004; and August 1, 2004 to August 26, 2007) or a 70 percent schedular rating for his anxiety disorder with PTSD for the above-noted periods (November 16, 1994 to December 20, 1994; March 1, 1995 to July 13, 1998; July 14, 1998 to June 27, 2004; and August 1, 2004 to August 26, 2007) along with an award of a TDIU rating for the period prior to August 27, 2007.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Rating for Anxiety Disorder with PTSD

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's anxiety disorder with PTSD has been rated under Code 9400-9411 and the General Rating Formula for Mental Disorders, which provide the following criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9400-9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his anxiety disorder with PTSD during the applicable timeframes.  GAF scores ranging from 71 to 80 indicate, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2015) [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  (VA is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it, as here.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

Throughout the periods from November 16, 1994 to December 20, 1994, from March 1, 1995 to July 13, 1998, from July 14, 1998 to June 27, 2004, and from August 1, 2004 to August 26, 2007, the Veteran's anxiety disorder with PTSD was shown to have caused occupational and social impairment with deficiencies in most areas (including work ability, family relations, judgment, thinking, and mood).  The evidence of record reflects that this impairment was evidenced by symptoms such as suicidal ideation (as noted in the Joint Motion), obsessional rituals interfering with routine activities (as the Veteran's pervasive fear of flying and aversion to being around people caused disruption to his daily routine), frequent panic attacks, impaired impulse control (such as unprovoked irritability), and difficulty in adapting to stressful circumstances (including a worklike setting, as noted in the Joint Motion, as he was unable to maintain any employment during these periods).  In addition, the evidence of record documents that he was hospitalized for psychiatric symptomology several times surrounding the aforementioned periods [and has been awarded a temporary total (100 percent) rating under 38 C.F.R. § 4.29 for two qualifying periods that are not the subject of the current appeal, as was noted in the Introduction section above].

While the Veteran's anxiety disorder with PTSD was shown to have caused total occupational impairment during the aforementioned periods (which is also addressed by the award of a TDIU rating below), the Board finds that his disability was not shown to have caused total social impairment during any of the aforementioned periods, as evidenced by his ongoing (albeit impaired at times) relationships with his children and current wife, as well as his own statements noting that he had attempted to seek work at times (but could not get hired, leading to the finding of total occupational impairment).  He also did not display any gross impairment of thought processes or behavior, disorientation to time or place, or memory loss for names at any time.  GAF scores of 51 to 75 have been assigned at VA examinations during the aforementioned periods, reflecting mild to severe (but not totally disabling) symptomatology and functional impairment.

Accordingly, the Board finds that a 70 percent rating (but no higher) for anxiety disorder with PTSD is warranted for the periods from November 16, 1994 to December 20, 1994, from March 1, 1995 to July 13, 1998, from July 14, 1998 to June 27, 2004, and from August 1, 2004 to August 26, 2007.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria under Code 9400-9411 and General Rating Formula for Mental Disorders provide for a rating in excess of that assigned for a greater degree of psychiatric disability, but such greater degree of psychiatric disability is not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the disability shown during the applicable timeframes and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The record reflects that the Veteran received a Bachelor's Degree in Asian Studies and went on to take some graduate school classes (while in the military).  The record also reflects that his employment experience consisted of working as a probation officer and security guard after service (in the years 1991, 1993, and 1994), but he could not maintain these jobs allegedly due to his psychiatric symptomatology.  An earnings report of record documents that he never made more than $7,600 in any given year since his discharge from military service.  He stopped working altogether in 1994, allegedly due to psychiatric difficulties.

On private psychiatric examination in June 2013 (and reiterated by an addendum report in August 2015), a private physician opined that the Veteran's psychiatric symptomatology throughout the entire period from 1994 to 2007 rendered him totally unemployable.  For rationale, the private examiner outlined a thorough review of all of the pertinent evidence of record (including VA psychiatric examination findings) and noted that the Veteran had consistently experienced the same type and severity of psychiatric symptoms between 1994 and 2007.

The Veteran now meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a), as his service-connected anxiety disorder with PTSD is now rated 70 percent disabling (for all periods prior to August 27, 2007 that are not already covered by temporary total evaluations under 38 C.F.R. § 4.29).  Furthermore, the Board finds that the evidence of record reasonably shows that his service-connected anxiety disorder with PTSD precludes him from securing or maintaining a substantially gainful occupation consistent with his work history and education.  As outlined above, a private medical professional has described the limiting effects of the Veteran's service-connected anxiety disorder with PTSD on his ability to work.

Based on the foregoing, the Board concludes that the evidence reasonably supports the claim for a TDIU rating for the period prior to August 27, 2007.  Accordingly, a TDIU rating for such period is warranted.



ORDER

An increased (70 percent) rating for anxiety disorder with PTSD is granted for the following periods, subject to the regulations governing payment of monetary awards: November 16, 1994 to December 20, 1994; March 1, 1995 to July 13, 1998; July 14, 1998 to June 27, 2004; and August 1, 2004 to August 26, 2007; a schedular rating in excess of 70 percent for anxiety disorder with PTSD is denied for all of the aforementioned periods.

A TDIU rating is granted for the period prior to August 27, 2007, subject to the regulations governing payment of monetary awards.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


